Blackburn, Judge.
In Larocque v. State, 224 Ga. App. 92 (479 SE2d 450) (1996), we reversed Larocque’s conviction on an evidentiary error and remanded the case for a new trial. The Supreme Court granted certiorari and reversed our decision in State v. Larocque, 268 Ga. 352 (489 SE2d 806) (1997). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Andrews, C. J., McMurray, P. J., Birdsong, P. J., Pope, P. J., Beasley, Johnson, Smith, Ruffin and Eldridge, JJ, concur.